Citation Nr: 0113229	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  94-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to Agent Orange.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The case was remanded in May 1996, April 
1998, and January 2000.

In November 1984, the RO denied service connection for a 
stomach and skin disorder.  The veteran did not perfect an 
appeal therefrom.  In March 1994, the veteran sought to 
reopen his claims, and by the May 1994 rating determination, 
the RO denied the matters on a de novo basis, although it was 
noted that the evidence did not warrant a change in the prior 
November 1984 decision.  The July 1994 statement of the case 
also indicates that the claims were denied on the merits 
de novo.  Nonetheless, the November 1984 RO determination 
became final, and as such, the veteran's claims will be 
adjudicated below on a finality basis.  It is also noted that 
the veteran was apprised of applicable law and regulations by 
a February 2000 letter as well as an April 2000 supplemental 
statement of the case.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), overruling Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
no additional development in this regard is warranted.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that during the pendency of this appeal, the 
veteran's gastrointestinal disorder claim has been 
characterized as entitlement to service connection for a 
gastrointestinal disorder and whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a gastrointestinal disorder.  
Although the veteran has presented different theories to 
establish entitlement to service connection for his claimed 
disorder, the Board notes that because the matter had been 
previously denied in 1984 and had become final, there is only 
one issue on appeal before the Board, and it is as listed on 
the title page.  Ashford v. Brown, 10 Vet. App. 120 (1997) (a 
new theory of entitlement does not constitute new claim); see 
generally Vaughn v. Gober, 14 Vet. App. 92 (2000). 

In his August 1994 substantive appeal, the veteran indicated 
that he wanted to appear at a travel Board hearing, and at a 
RO hearing before a RO hearing officer.  In September 1994 
and March 2000, the veteran appeared before a RO hearing 
officer, and in March 2001 he appeared before a member of the 
Board at the RO.  Thus, no additional development on this 
matter is warranted. 


FINDINGS OF FACT

1.  By a November 1984 unappealed determination, the RO 
denied entitlement to service connection for a skin disorder 
and a stomach disorder.  

2.  Although the new evidence received since the November 
1984 RO determination bears directly and substantially upon 
the specific matters under consideration, it, by itself or in 
conjunction with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
skin disorder, to include as secondary to Agent Orange.  
38 U.S.C.A. §§ 5108, 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 3.156, 20.302 (2000).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to Agent 
Orange.  38 U.S.C.A. §§ 5108, 7105(d)(3) (West 1991); 
38 C.F.R. §§ 3.156, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issues on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As previously 
noted, the veteran's case has been remanded on several 
occasions for due process considerations and to obtain 
additional evidence.  Additionally, the veteran has been 
provided an April 2000 supplemental statement of the case 
informing him of the evidence necessary to reopen his claims.  
Available VA outpatient treatment records have been obtained, 
and VA medical examinations have been conducted.  It is noted 
that in April 1998, the RO attempted to obtain VA treatment 
reports dated from 1967 to 1983.  Only medical reports dated 
in 1983 were available.  Additionally, although in March 
2001, the veteran indicated that he had received additional 
treatment at the VA Medical Center at Wade Park for his skin 
disease and that employment-related examinations were 
conducted after service, he stated that the reports did not 
indicate that his disabilities were service related.  As 
such, no additional development is warranted.  

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394.

New and Material Evidence

The veteran seeks to reopen his claims for service connection 
for a skin disorder and gastrointestinal disorder.  Service 
connection may be established for a disability resulting from 
disease contracted, or injury sustained, in the line of duty, 
see 38 U.S.C.A. § 1110; and for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

For Agent Orange claims, pursuant to 38 U.S.C.A. § 1116 (West 
1991) and 38 C.F.R. §§ 3.307(a), 3.309(e) (2000), in the case 
of a Vietnam-era veteran, no direct evidence as to the in-
service incurrence and medical nexus prongs is necessary when 
the provisions of those sections are satisfied.  McCartt v. 
West, 12 Vet. App. 164 (1999), citing Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the 
alternative, there must be evidence that shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In August 1983, the RO initially denied entitlement to 
service connection for a skin rash as secondary to Agent 
Orange exposure, reasoning that the service medical records 
were entirely negative for symptoms, complaints, treatment, 
and diagnoses of any condition likely to have been related to 
such exposure, including chloracne.  In reaching that 
determination, the RO reviewed the veteran's service medical 
records showing treatment for warts (verrucae) of the skin 
and a Report of Medical History in March 1967 wherein the 
veteran complained of skin disease (jungle fungus) and the 
examiner noted tinea corporis.  However, clinical evaluation 
of the skin was normal at that time.  A March 1972 VA 
examination report showing minimal seborrheic dermatitis of 
the left side of the nose was also reviewed.  Notice of the 
determination was mailed the next month.

In May 1984, the RO received the veteran's VA application 
seeking service connection for a skin rash and stomach 
disorder.

By a September 1984 rating decision, the RO denied service 
connection for a stomach disorder.  The RO reviewed the 
veteran's service medical records which showed normal 
findings on clinical evaluation, but that the veteran noted 
abdominal pain on the Report of Medical History in March 
1967.  A March 1972 VA examination report showed a normal 
digestive system, and supporting statements from the 
veteran's relatives maintained that his stomach disorder was 
initially manifested in service.  The RO found that no 
current organic stomach disorder was shown by the evidence of 
record.  Notification was issued to the veteran that same 
month.

On VA examination in October 1984, examination of the skin 
showed a rash of the back, face, and shoulders which looked 
like little bumps.  The diagnosis was chronic folliculitis of 
the face and back.  The November 1984 rating action noted 
that service connection was not in effect for a skin rash and 
stomach condition, and by a letter dated in November 1984, 
the RO told the veteran that service connection had not been 
established for a skin disorder and condition of the 
digestive system.  The veteran filed notice of disagreement, 
and was issued a statement of the case.  He did not perfect 
the appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 
20.302.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
of that the RO mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of the mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  Otherwise, 
the rating determination becomes final.  

If a claim becomes final, the Secretary shall reopen the 
claim and review the former disposition of the claim if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

After November 1984, the RO received a September 1994 hearing 
transcript recording the veteran's testimony of being 
stationed in the jungle during service although he was not 
informed of being exposed to Agent Orange.  He testified that 
his skin disorder manifested when he returned from Vietnam, 
and that his stomach disorder had its onset while being in 
the fields in service.  

VA examination reports dated in October 1994 note 
hyperkeratosis pilaris rubra with secondary infection and 
rule out peptic ulcer disease with normal upper 
gastrointestinal and esophageal studies.  Photographs of the 
veteran were also received. 

VA outpatient treatment reports dated from 1983 to 1994 show 
treatment for folliculitis of the back and seborrheic 
dermatitis of the face.  Medical reports dated in 1983 show 
that the veteran reported have a skin disease for over 18 
years and that he attributed it to service.  The reports also 
show an assessment which included folliculitis secondary to 
pruritus, acneform eruption.  In 1994 the veteran stated that 
he did not have a rash prior to Vietnam.  The diagnosis was 
rule out eczema papular versus miliaria pustulosa.  The 
veteran also received treatment at the dermatology clinic in 
1996.  At that time, he stated that he had jungle rot from 
Vietnam.  The diagnoses included rash on back and forehead, 
seborrheic dermatitis, and keratosis pilaris.  The reports do 
not reference a stomach disorder. 

On VA examination in November 1996, the veteran attributed 
his skin disorder to service, and the diagnosis was papular 
eczema and keratosis pilaris.  The examiner stated that it 
was a common, benign skin condition of idiopathic origin.  It 
was further clinically opined there was no causality related 
to infection or exposure to chemical agents.  

On VA examination of the stomach in December 1996, the 
veteran provided a history of having episodes of severe 
cramping, paraumbilical pains, gaseousness, and diarrhea with 
meals while in the fields of Vietnam.  He reported that he 
was hospitalized for his symptoms in service, and that he has 
had those symptoms since service.  After examination, the 
impression was acquired lactose intolerance (for which 
service connection is already in effect).  In a March 1997 
addendum, the examiner reported that  the examinations of the 
stomach and rectosigmoid were within normal limits.  There 
was no evidence of ulcer, trophozoites, or Helicobacter 
pylori infection or microscopic colitis to explain the 
veteran's symptoms.

A VA skin examination report dated in June 1998 reflects 
diagnoses of seborrheic dermatitis, which was caused by or at 
least felt to be caused by Pityrosporum ovale and keratosis 
pilaris, described as a benign condition of the skin of the 
hair follicles often associated with atrophic dermatitis.  
The examiner stated that he did not feel that either of the 
veteran's skin disorders related back to "tinea coporis."  
The examiner added that the disorders were very common skin 
conditions, which may have had their onset at any age and 
often occur in young adults.  

The VA examination report of the stomach dated in June 1998 
also reported diagnoses of possible milk allergy and acquired 
lactase-deficiency, manifested by marked intolerance to dairy 
products.  A separate additional gastrointestinal disability 
was not diagnosed.  In August and October 1998 addendums, VA 
examiners, in essence, reiterated the aforementioned 
findings.  (As previously noted, service connection for 
lactose intolerance is already in effect.)

The veteran also appeared at his hearings that were in March 
2000, conducted by a hearing officer, and in March 2001, 
conducted by the undersigned.  Generally, at the hearings, 
the veteran testified that he did not have a skin disorder or 
stomach disorder prior to service.  He reported that, while 
in service, he ate food rations and drank water provided by 
the government.  He contended that, as a result, he had 
stomach problems from eating the food, particularly foods 
that contained milk and other dairy products.  The veteran 
testified that he received treatment for the stomach disorder 
in service and after service.  Regarding the skin disorder, 
the veteran testified that he currently has a skin disorder 
of the back, face, arms, and feet.  He also stated that he 
receives treatment for skin problems and that the disease 
increases in severity during hot weather.  

After reviewing the aforementioned evidence, the Board finds 
that there is new evidence that was not of record when the RO 
previously finally denied the claims in November 1984.  
However, the evidence is not material when considered in 
conjunction with the record as a whole.  Although the medical 
reports bear directly and substantially upon the specific 
matters under consideration, they are not so significant that 
they must be considered, either alone or in conjunction with 
evidence previously assembled, in order to fairly decide the 
merits of the claims.  

Regarding the veteran's skin disorders, the newly submitted 
medical reports merely show treatment for his symptoms.  They 
do not establish an etiological nexus between any current 
disease and active service to include any claimed in-service 
Agent Orange exposure.  Further, even though recent VA 
medical opinions as to the etiology of the disease have been 
submitted, the medical opinions confirm the previous denial 
of the veteran's claim.  As such, they cannot be considered 
material.  Evidence which is unfavorable to a claimant's case 
and which supports the previous denial, cannot trigger a 
reopening of the claim.  See generally Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  

Regarding the stomach disorder, the newly submitted evidence 
does not establish that the veteran has a gastrointestinal 
disability separate and distinct from the already service-
connected lactose intolerance disability.  Because the 
objective evidence fails to establish the presence of an 
additional separate gastrointestinal disability, it cannot be 
new and material.  

Given the foregoing, the Board finds that the record remains 
unchanged.  That is, the newly submitted evidence does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's skin and claimed 
gastrointestinal disabilities.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Thus, new and material evidence has not 
been submitted.  See Winters v. Gober, 291 F.3d 1375 (Fed. 
Cir. 2000).

In this case, it could be argued that the changes in the 
regulations for Agent Orange presumptive diseases, constitute 
new and material evidence.  60 Fed. Reg. 57859 (1996) 
(codified at 38 C.F.R. 3.309(e)).  However, a regulatory 
change that merely creates a presumption cannot constitute 
new and material evidence.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  Additionally, the presumption only applies 
to chloracne or any other acneform disease consistent with 
chloracne shown within one year of service.  At the time of 
the 1984 determination, there was no evidence of chloracne 
within one year of service, and there is currently no such 
evidence.  Also, no gastrointestinal disorder contained 
within the specified presumptive diseases has been diagnosed.  
Accordingly, any changes in regulation, need not be 
considered in order to fairly decide the veteran's claim.

Regarding the veteran's testimony presented on appeal, the 
Board notes that the veteran's statements are not new, as 
they are essentially cumulative of prior assertions presented 
when the RO denied the claims in 1984.  As a layperson, the 
veteran is not competent to render a medical opinion as to 
the medical causes of his skin diseases and claimed stomach 
disorder.  His assertions of a medical diagnosis and medical 
causation therefore are not probative.  Further, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  The veteran's claim is denied.  
See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been presented, the 
claim of entitlement to service connection for a skin 
disorder, to include as secondary to Agent Orange, remains 
final; the appeal is denied.

New and material evidence having not been presented, the 
claim of entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to Agent 
Orange, remains final; the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

